DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 6/17/2021.
Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20160378445 to Kashiwagi in view of Hermans (“Smells in Block-Based Programming Languages”).

Per claim 1, Kashiwagi teaches a method, comprising: 
analyzing a repository of The source code storage unit 110 stores a source code 111 which is searched for similar functions to be detected…”); 
detecting a similar code portion pattern duplicated among a group of graph based visual 5programming language code instances included in the repository of graph based visual programming language code instances including by using an index and tokenizing a flow corresponding to at least one graph based visual programming language code instance in the group of The similarity threshold determining section 162 determines that the two functions are similar functions which are similar to each other when the depender similarity is equal or exceeds the first threshold 17111, and the metrics similarity is equal or exceeds the second threshold 17121. Alternatively, the similarity threshold determining section 162 may determine that the two functions are similar to each other when the depender similarity is equal or exceeds the first threshold 17111. It is also possible that the similarity threshold determining section 162 determines that the two functions are similar to each other when the metrics similarity is equal or exceeds the second threshold 17121….”); and 
within a visual representation of at least one of the group of The similarity determination executing section 160 outputs a pair of functions from the source code 111 to the similar function list 180,…”).
	However, Kashiwagi does not explicitly teaches visual programming language code.
Hermans teaches an analogous art relates to detecting duplicated code among graph-based programming language code (see the Abstract “…we explore the occurrence of smells in two educational languages not previously targeted by smell detection…Most commonly we find that programs are plagued with lazy class, duplication, and dead code smells, with duplication smells being present in nearly two-thirds of programs in both languages…”; see also page 69, col.1 “Kodu: Microsoft Research’s Kodu is a visual programming language [13] and environment that allows users to create video games…”; see 70, TABLE 1 “Duplicate Code The same or very similar combinations of blocks occur Two identical rules on a page, two identical pages for an object, or two rules on the same page with the same when clauses, but different actions…”; see also at least page 71, TABLE II “Table II shows, for each language and each code smell, the percentage of programs affected by each smell among programs created by children (i.e., the Kids column), those created by the community (i.e., the Com column), and overall (i.e., the All column). For example, 63% of the EV3 programs created by children have the dead code smell whereas only 11% of the EV3 programs created by the community have this smell. Among all EV3 programs we collected, 35% have the dead code…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the invention to modify the teaching of Kashiwagi to incorporate the teaching of Hermans to detect duplicated code in visual programming language code.  One would have been motivated to detect duplicated code in visual programming language using Kashiwagi’s approach in order to find a pair of duplicated code using tokens and index.

15Per claim 15, Kashiwagi further teaches
wherein visually indicating elements belonging to the detected similar code portion pattern includes displaying the detected similar code portion pattern within an architecture dashboard (see at least FIGS. 10, 12, 13, 15, 21 and 22).

Per claim 16, Kashiwagi further teaches
wherein visually indicating elements belonging to the detected similar code portion pattern includes displaying the detected similar code portion pattern within a 20ranked list of patterns (see at least FIGS. 10, 12, 13, 15, 21 and 22).

Per claim 17, Kashiwagi does not explicitly teach
wherein the ranked list of patterns is ordered by recommended refactoring order.
Hermans teaches an analogous art relates to detecting duplicated code, comprising refactoring (see at least page 68, col.1 “In this paper we broaden research on end-user code smells by examining block-based educational programming languages. Smells are particularly interesting in educational languages as the programs are often shared and remixed through online communities (e.g., Scratch, LEGO MINDSTORMS EV3, and Microsoft’s Kodu all have online repositories for sharing). The presence of smells implies an opportunity for refactoring research to improve the quality of these programs and is especially important for shared programs”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Kashiwagi to incorporate the teaching of Hermans to suggest refactoring to code smells to improve the quality of the programs.

Claims 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20160378445 to Kashiwagi in view of Hermans (“Smells in Block-Based Programming Languages”) and in further view of Stolee “Identification, Impact, and Refactoring of Smells in Pipe-Like Web Mashups”

Per claim 13, Neither Kashiwagi nor Hermans teaches 
10obtaining a tree hierarchy of similar code portion patterns including the detected similar code portion pattern.  
Stolee teaches an analogous art relates to detect duplicated code and code refactoring (see at least page 1676, col.2 “…it is among such model refactoring that we often see the use of graph transformations as a mechanism to explicitly define the preconditions, postconditions, and transformation steps…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of claimed invention to modify the teachings of Kashiwagi and Hermans to provide a graph transformation for refactoring code.

Per claim 14, Stolee further teaches
determining refactoring steps based at least in part on the tree hierarchy of the similar code portion patterns (see at least page 1676, col.2 “…it is among such model refactoring that we often see the use of graph transformations as a mechanism to explicitly define the preconditions, postconditions, and transformation steps…”).

Per claim 18, Neither Kashiwagi nor Hermans teaches
outputting guidance for refactoring code based at least in part on the detected similar code portion pattern.

Stolee teaches an analogous art relates to detect duplicated code and code refactoring (see at page 1672, col.1 “…Refactoring 8: Replace deprecated modules—Yahoo! Pipes provides a list of deprecated modules and some suggestions on how to replace them…”; see also page 1676, col. 1 “In mashup composition with existing languages, some researchers aim to assist users by suggesting components or larger program pieces while the mashup is being created based on mined patterns…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teachings Kashiwagi and Hermans to incorporate the teaching of Stolee to provide suggestions for refactoring code.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191